Filed 11/4/22 P. v. Watkins CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080436
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F14909870)
                    v.

 CHRISTOPHER WATKINS,                                                                     OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         James S. Thomson and Ethan H. Stone, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen, Stephanie
A. Mitchell, Brook A. Bennigson, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       A jury convicted Christopher Watkins of rape by force (Pen. Code, 1 § 261, subd.
(a)(2); count 1), criminal threats (§ 422; count 2), and dissuading a witness by force or
threats (§ 136.1, subd. (c)(1); count 3). The trial court sentenced Watkins to 11 years in
state prison.
       On appeal, Watkins challenges the denial of his pretrial motion to sever, the
sufficiency of the evidence to support his rape conviction, the admissibility of an audio
recording in which he is identified by the victim, and the trial court’s ruling allowing the
victim’s husband to both serve as her support person and testify as a witness. We
conclude no error occurred, or that any error was harmless.
       In supplemental briefing, Watkins claims the matter should be remanded for
resentencing in light of newly enacted Senate Bill No. 567 (2021-2022 Reg. Sess.)
(Senate Bill No. 567) and Assembly Bill No. 518 (2021-2022 Reg. Sess.) (Assembly Bill
No. 518). We conclude remand is unwarranted, and we affirm.
                                     BACKGROUND
       Watkins’s charges were based on the allegations of two victims in unrelated
incidents. One of the victims, the daughter of Watkins’s former girlfriend, was a minor at
the time of the alleged crime. As we explain below, after the minor testified, the trial
court granted the People’s motion to dismiss the associated charge for insufficient
evidence.
       Watkins’s other victim was Jane Doe, an employee at Watkins’s appliance store.
She began working for Watkins in Spring 2014. Watkins’s wife was the only other
employee at the store.
       On October 8, 2014, Doe was at work in the store when Watkins asked her to go
with him to the storage room to help him find something. Doe responded that she needed

1      All further statutory references are to the Penal Code unless otherwise indicated.


                                             2.
to head home soon, but Watkins assured her it would be quick. She agreed and followed
him to the storage room, and Watkins closed the door behind them.
       Once inside, Watkins told Doe she did not need to come into work next week,
explaining that his wife was in Las Vegas, and he was going to meet her there. He then
asked for a hug. Doe did not find this unusual, as she often gave Watkins and his wife a
hug when she left work for the day. However, this time when she hugged Watkins, he
put both hands around her waist and asked her to kiss him, he had never done before.
Doe began to cry. She refused to kiss Watkins, pushed him away, and moved toward the
storage room door. Before she reached the door, Watkins grabbed her from behind, put
his hands over her mouth such that she could not scream and said “ ‘It’s okay. It’s
okay.’ ” He then put his forearm against her throat and used his other hand to reach into
her pants. Doe told Watkins, “ ‘No, please don’t’ ” and struggled to get away, but she
was unable to resist Watkins, who was six feet, two inches tall, and weighed 340 pounds.
       At some point during the struggle, Doe fell to the floor and ended up on her back.
Watkins got on top of her and pulled off her pants and underwear. She screamed, but
Watkins put his hand over her mouth and told her to “shut up.” She tried to get up, but
Watkins pushed her back down. She told Watkins, “ ‘Please don’t do this to me,’ ” but
he did not respond. She felt “frozen” and could not fight back because she was scared
Watkins would hurt her. Watkins kissed her on the lips and put his tongue in her mouth.
She then felt his penis inside of her vagina. She continued to cry and told Watkins,
“ ‘Please, let me go,’ ” but he did not stop. Watkins ejaculated inside of her.
       Once Doe was able to stand, she rushed to get dressed. Watkins approached Doe
and pushed her against a wall, put his hand on her throat and squeezed, and told her not
tell anyone about what happened. He threatened to harm her husband and child, telling
her he knows where they live, and that she does not “ ‘want to see them get hurt.’ ” He
also told her she “ ‘better not tell the police because I know somebody there.’ ” He
squeezed her neck harder and told her to “ ‘[m]ake a promise,’ ” and Doe nodded her

                                             3.
head to indicate she would not say anything. Watkins then told Doe to bring her time
sheet with her to work the next day, which was her normal payday, and that he would
bring birth control for her.
       Doe ran out of the building and to her car where she called her husband. She did
not call the police because she was scared Watkins would harm her family. She was so
distraught she could not talk and told her husband she would meet him at his office.
Doe’s husband testified that when she arrived, she was sobbing uncontrollably and
having a hard time walking. Two of Doe’s husband’s co-workers who were present at
the office when Doe arrived provided a similar description of her demeanor and mental
state. Doe also had difficulty talking but was eventually able to communicate that
Watkins raped her.
       Doe’s husband took Doe to the hospital. On the way there, Doe continued to cry
and was “curled up into a little ball.” At the hospital, Doe was interviewed by a police
officer, who described her demeanor as “extremely distraught” and “visibly disturbed.”
Doe also met with a nurse who performed a SART exam during which swabs were taken
from her person for DNA examination.
       The swabs were examined by a criminalist from the California Department of
Justice, Bureau of Forensic Sciences. The criminalist testified he detected semen on the
swabs from Doe’s vagina and anus. He compared the DNA detected on each swab to a
reference sample from Watkins and opined that there was “extremely strong evidence”
that Watkins was the source of some of the DNA. He explained that the DNA profile
from the swabs was 40 quintillion times more likely to have originated form Watkins
than a random unrelated person in the African-American population.
       Photographs of Doe’s body were taken by police officers and by Doe’s husband.
The photographs showed several minor injuries, including abrasions and bruising on her
arms, legs, and torso. She also experienced pain and bleeding from her vagina for several
days after the rape.

                                            4.
       Doe testified that prior to the rape, Watkins had never been violent with her, and
their relationship was never sexual. The month before the assault, Watkins gave Doe a
cash bonus for doing a good job at work. He also took her to get her nails done as a
reward. She testified that she and her husband had been having money problems when
she worked for Watkins, but that she never asked Watkins for extra money.
                                      DISCUSSION
I.     Watkins abandoned his pretrial motion to sever and has forfeited the claim
       on appeal. Any presumed error was harmless.
       In addition to counts 1 through 3, which pertained to the rape of Doe, the People
charged Watkins with sexual penetration of a minor 14 years of age or older (§ 289, subd.
(a)(1)(C); count 4). As noted above, count 4 pertained to the alleged sexual assault of
Watkins’s former girlfriend’s daughter. The minor testified at trial, but after the People
concluded their direct examination, the trial court granted the People’s motion to dismiss
count 4 for insufficient evidence and struck the minor’s testimony.
       Watkins contends the trial court erred in failing to grant his pretrial motion to
sever count 4. He argues the minor’s testimony was inadmissible propensity evidence
involving such highly inflammatory allegations that the resulting prejudice could not be
cured by the trial court’s admonition not to consider the testimony.
       A.     Background
                  1. Watkins’s Motion to Sever
       Watkins filed the motion to sever on March 7, 2016, approximately three and a
half years before his case proceeded to trial. When the motion was filed , Watkins was
represented by attorney Mark Broughton. At a March 10, 2016 settlement conference,
Watkins’s counsel informed the court the parties were “in a position … to settle at this
point.” The parties agreed to vacate a previously set jury trial date and continue the
matter for a further settlement conference on April 7, 2016. The court granted Watkins’s
request to continue the motion to sever to that date as well.


                                             5.
       Over the next eight months, the motion to sever was continued eight times. At a
settlement conference on December 1, 2016, when the parties agreed to continue a
previously set trial date in light of new discovery, the trial court told Watkins, “[t]he
motion is just going to trail at this point,” and Watkins’s counsel agreed.
       There is no further mention of the motion to sever in the record. In November
2017, attorney Scott Kinney substituted in for attorney Broughton. Watkins’s motions in
limine, filed August 29, 2019, included no reference to the motion to sever.
                  2. The Minor’s Testimony
       The minor was 20 years old when she testified at trial. When she was younger,
Watkins and her mother were in a dating relationship, and Watkins lived at their house.
       The minor testified Watkins engaged in sexual conduct with her more than a
dozen times between fourth grade and her sophomore year in high school. When the
minor was around 11 years old, Watkins asked her to pull up her shirt and expose her
body to him, and she did. When she was 12 or 13 years old, Watkins took photographs
of her bare chest, then told her to masturbate him, which she did. When she was a
freshman in high school, Watkins touched her vagina. After these incidents, Watkins
would tell her that she should not tell anyone because she would get in trouble and gave
her money so she would not say anything.
       The last incident occurred when the minor was 13 or 14 years old. Watkins came
into her room around 3:00 a.m., laid on top of her, put his hand over her mouth and told
her to be quiet. He told her someone had broken into the house, then took her cell phone.
He led her to her mother’s bedroom, locked the door behind him, and pushed her onto the
bed. She started crying and asking for her mother and for her cell phone, but Watkins
told her to stop crying and to be quiet. He pulled his pants down and directed her to
orally copulate him, and she complied. He then went to the bathroom and retrieved a
white vibrator. He put the vibrator “on” her vagina, but she specified it did not go inside



                                              6.
of her vagina. At this point, the minor’s younger sister, who was asleep in the crib in the
bedroom, woke up. Watkins pulled up his pants and the minor returned to her room.
       The minor told her mother about the abuse after the last incident, but her mother
did not contact law enforcement and told her not to say anything. Several months later,
the minor told her grandmother about the abuse, and the grandmother reported it to law
enforcement.
       The minor acknowledged she told two “investigators” who came to her school that
Watkins put his finger in her vagina but testified that Watkins never committed that
specific act. The minor testified she was not truthful about this with the investigators
because she “just wanted to keep it short in reference to what I guess actually happened.”
She confirmed that she had no recollection of an incident where Watkins put his finger in
her vagina.
       Following direct examination, the People moved to dismiss count 4 for insufficient
evidence because there was no evidence of penetration. The trial court granted the
motion. The trial court explained that the minor’s testimony involved “a denial of the
conduct that was documented [in] the reports, and then bringing forward new conduct
that was not included in the report,” and that the “oral copulation allegations came as a
surprise to both the People and defense.” However, it ruled that the minor’s testimony
was inadmissible as propensity evidence under Evidence Code section 1108 for lack of
adequate notice. It also ruled the testimony was inadmissible under Evidence Code
section 352. Accordingly, it ordered the minor’s testimony stricken.
       Upon resumption of the trial, the trial court admonished the jury as follows:

           “And before we begin, a couple things. At this point [c]ount 4, which
       was the sexual penetration by force of a minor, that count is no longer
       going to be something that you’re going to be required to deliberate on and
       return a verdict for. Please don’t speculate as to why. It is just a count that
       you’re no longer going to have to consider. And because of that, the [c]ourt
       is striking the testimony that was given on Monday of [the minor] since that
       is the count that relates to [the minor].”

                                             7.
          B.     Watkins abandoned the motion to sever, forfeiting appellate review.
          As a threshold matter, respondent contends Watkins’s failure to press for a ruling
for over three and a half years on his motion to sever forfeits his claim on appeal. We
agree. The “failure to press for a ruling waives the issue on appeal.” (People v.
Cunningham (2001) 25 Cal.4th 926, 984; see People v. Valdez (2012) 55 Cal.4th 82, 142-
143 [“Thus, because defendant failed to press the trial court for a ruling on [the
unavailability of a witness], he may not raise the issue on appeal.”]; People v. Lewis
(2008) 43 Cal.4th 415, 481 [“Failure to press for a ruling on a motion to exclude evidence
forfeits appellate review of the claim because such failure deprives the trial court of the
opportunity to correct potential error in the first instance.”].)
          Appellant asks that we reach the merits of his claim, relying on People v.
Champion (1995) 9 Cal.4th 879. There, our high court exercised its discretion to reach
the merits of the defendants’ claim the trial court should have granted their motion to
limit the scope of voir dire in a capital case, and “[a]ssum[ed] for the sake of argument
that defendants have preserved their right to raise the issue.” (Id. at p. 908.) In a
footnote, the court explained it was declining to address the “close and difficult” question
of forfeiture, noting that it was unclear from the record whether one defendant had
abandoned the motion, and whether the other defendant had joined in it. (Id at p. 908,
fn. 6.)
          Here, we do not find the question of forfeiture to be close or difficult. Watkins
had ample opportunity to press the trial court for a ruling and failed to do so. The motion
to sever was continued numerous times at Watkins’s request. The last reference to the
motion to sever in the record is in December 2016, when Watkins agreed the motion
would “trail.” No effort was made to revive the motion despite the people filing two
amended informations and Watkins filing a motion to set aside parts of the information
(§ 995). Although Watkins’s initial trial counsel substituted out of the case, he did so
over a year after he filed the severance motion. Watkins’s new trial counsel represented


                                                8.
him for almost two years before trial and failed to address the severance motion at any
point, including in his motions in limine. Given this record, the only reasonable
conclusion is that Watkins abandoned his motion to sever, and therefore has not
preserved the claim on appeal.
       C.     Any presumed error was harmless.
       Even if Watkins had not forfeited his claim, we would conclude, without reaching
the merits of the severance motion, that any presumed error was harmless. The erroneous
denial of a motion to sever warrants reversal “ ‘ “only upon a showing that, to a
reasonable probability, the defendant would have received a more favorable result in a
separate trial.” ’ ” (People v. Flinner (2020) 10 Cal.5th 686, 713; People v. Pinholster
(1992) 1 Cal.4th 865, 931-932, disapproved on another ground in People v. Williams
(2010) 49 Cal.4th 405, 459.)
       Watkins has not made such a showing. We agree with Watkins that allegations of
child sexual assault are inherently inflammatory. However, the evidence establishing
Watkins’s guilt of the charges pertaining to Doe was overwhelming. (See People v.
Thompson (2016) 1 Cal.5th 1043, 1091 [“Moreover, even were we to conclude the trial
court abused its discretion in denying severance, the evidence of defendant’s guilt was
overwhelming…. Consequently, those rulings did not prejudice defendant or otherwise
result in an unfair trial.”].) The DNA evidence conclusively established that Watkins had
sexual intercourse with Doe. Doe’s testimony that Watkins raped her was clear, logical,
internally consistent, and corroborated by her physical injuries. The testimony of Doe’s
husband, his two coworkers, and the officer who interviewed her, credibly established
that Doe was emotionally distraught, consistent with her having just been sexually
assaulted. Moreover, Doe had no reason to falsely accuse Watkins of rape. While
Watkins’s counsel suggested Doe and her husband were trying to extort Watkins for
money, there was no evidence to support this claim.



                                            9.
       To the extent the minor’s testimony prejudiced Watkins, it was mitigated by the
actions of court and counsel. After the trial court dismissed count 4, it ordered the
minor’s testimony stricken in front of the jury and admonished them not to speculate why
the count had been dismissed. Thereafter, no further evidence was presented regarding
count 4. Counsel did not address the minor’s testimony in their closing argument, and
the court did not instruct the jury on evidence of uncharged sex offenses. (See
CALCRIM No. 1191A.)
       Considering the limited prejudice in conjunction with the overwhelming evidence
of guilt, we conclude there is no reason to attribute the jury’s guilty verdict to the minor’s
testimony. Therefore, we find there is no reasonable possibility Watkins would have
received a more favorable result in a separate trial, and any presumed error was harmless.
II.    Watkins’s rape conviction was supported by substantial evidence.
       During the rape, Doe suffered several bruises and small abrasions to her legs,
arms, and torso. Watkins contends that the lack of more significant physical injuries
makes her testimony “inherently improbable,” and therefore the rape conviction was not
supported by sufficient evidence. He argues that because he is a large man and the rape
occurred on carpet, she should have received extensive carpet burns on her back and
elbows. He also claims that if Watkins choked her on several occasions, she should have
had marks on her neck.
       “To determine the sufficiency of the evidence to support a conviction, we review
the entire record in the light most favorable to the prosecution to determine whether it
contains [substantial] evidence that is reasonable, credible and of solid value, from which
a rational trier of fact could find that the elements of the crime were established beyond a
reasonable doubt.” (People v. Tripp (2007) 151 Cal.App.4th 951, 955 (Tripp).) We
“presume in support of the judgment the existence of every fact the trier could reasonably
deduce from the evidence.” (People v. Redmond (1969) 71 Cal.2d 745, 755.) “We need
not be convinced of the defendant’s guilt beyond a reasonable doubt; we merely ask

                                             10.
whether ‘ “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” ’ ” (Tripp, supra, at p. 955, italics omitted.)
       We conclude the rape conviction was supported by substantial evidence. The
verdict demonstrates the jury found Doe credible, and as we explain above, that finding
was supported by overwhelming evidence. We also find Doe’s relatively minor physical
injuries consistent with her description of the assault. Doe struggled initially when
Watkins grabbed her from behind, but she stopped resisting soon after she fell to the floor
out of fear that he would harm her further. Based on her description of appellant’s
conduct, we would not expect her to have received more than minor abrasions and
bruising on her arms, legs, and torso. Nor would we expect her to have necessarily
received injuries to her neck area from appellant grabbing her by the throat. Accordingly,
considering the totality of the evidence, any rational trier of fact could have found
appellant guilty beyond a reasonable doubt, and this claim lacks merit.
III.   The trial court did not err in admitting the audio recording of Doe identifying
       Watkins.
       The trial court admitted a brief audio recording of Doe identifying Watkins to law
enforcement as the person who raped her earlier that day. Watkins contends the trial
court should have excluded the recording under Evidence Code section 352.
       A.     Background
       The audio recording is of a conversation over the phone between Doe and an
investigating officer on the day of the rape. After officers detained Watkins, they
contacted Doe to confirm they had detained the right person. An officer sent a
photograph of Watkins to Doe’s husband via text message, then spoke with Doe over the
phone and asked Doe’s husband to show her the photograph. Doe then identified
Watkins as the person who raped her. Doe was emotional throughout the entire call and
broke down crying several times.




                                             11.
        The People moved in limine to admit the audio recording as a prior identification
pursuant to Evidence Code section 1238. The People also noted that during the recording
Doe is “still very emotional and distraught, especially upon seeing the photo of
[Watkins].” Watkins objected, arguing that identification was not at issue, so the only
relevance of the call was to show that Doe was emotional. The trial court ruled the
recording could be admitted, reasoning that identification is relevant, and “unless there is
something more than just emotion, the court doesn’t believe the prejudicial impact
outweighs the probative value.”
        B.    Standard of Review
        Evidence Code section 352 allows a trial court to “exclude evidence if its
probative value is substantially outweighed by the probability that its admission will (a)
necessitate undue consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.” “The prejudice which
exclusion of evidence under Evidence Code section 352 is designed to avoid is not the
prejudice or damage to a defense that naturally flows from relevant, highly probative
evidence.” (People v. Karis (1988) 46 Cal.3d 612, 638.) “ ‘The “prejudice” referred to
in Evidence Code section 352 applies to evidence which uniquely tends to evoke an
emotional bias against the defendant as an individual and which has very little effect on
the issues. In applying section 352, “prejudicial” is not synonymous with
“damaging.” ’ ” (Ibid.) The trial court’s exercise of discretion under Evidence Code
section 352 will not be disturbed on appeal absent a clear abuse of discretion. (Id. at p.
637.)
        C.    Evidence Code section 352 did not require exclusion.
        Watkins does not dispute that the recording was properly admitted as a prior
identification (Evid. Code, § 1238), but claims it was prejudicial because it showed Doe’s
level of emotional distress. We disagree. Doe’s demeanor and mental state while
speaking to the officer were highly relevant to her credibility, particularly given that she

                                             12.
was assaulted earlier that day. Moreover, Watkins’s defense was that he had consensual
sex with Doe and her testimony that he raped her was a lie, so any evidence allowing the
jury to further assess Doe’s credibility is highly probative. Like the testimony of Doe’s
husband’s co-workers, who described Doe as being emotionally distraught upon her
arrival to the office, the recording was relevant to show that Doe’s emotional response
was not contrived, but rather was a genuine reaction to having suffered a violent sexual
assault. Therefore, the trial court did not abuse its discretion in admitting the recording
over Watkins’s Evidence Code section 352 objection.
IV.    The trial court erred in allowing Doe’s husband to serve as her support
       person before testifying, but the error was harmless.
       The trial court allowed Doe’s husband to serve as her support person during her
testimony. Watkins contends the trial court erred by allowing Doe’s husband to testify
after watching Doe testify, and that it failed to properly admonish Doe’s husband not to
communicate with Doe during her testimony. Respondent concedes the trial court erred,
but contends any presumed error was harmless.
       A.     Background
       The People moved in limine to allow Doe’s husband to serve as her support person
during her testimony. At the hearing on the motion, the People argued that Doe is still
very emotional and has relied heavily on her husband for support. The trial court
expressed concern that Doe’s husband testified before Doe, he may have to be recalled
later in trial. As an alternative to Doe’s husband serving as a support person, the trial
court suggested he wait outside the courtroom during her testimony, and that she could
take breaks to talk to him as needed.
       Doe began her testimony without her husband present in court. When Doe’s
testimony reached the point where she was asked to describe specific details of the rape,
she asked for a break. During the break and outside of the presence of the jury, the trial
court ruled Doe’s husband could serve as her support person, stating:


                                             13.
       “What I’m putting on the record will be over the objection of the defense,
       but given the nature of the testimony so far, the need for breaks due to some
       – I’m not questioning being understandable, but emotions, I’m going to be
       changing my ruling allowing this witness’s husband to be in the courtroom
       for her testimony, even though he is also going to be called later as a
       witness. I am making an order that neither the witness nor her husband is
       to discuss the facts and circumstances of the case itself with each other, but
       he can certainly be in here as a support person, and that is over the
       objection of the defense.”
Watkins’s counsel requested the trial court admonish Doe and her husband that they were
“not to look at, or no hand signals or any communication between the two, verbal or
otherwise.” The trial court replied that if it “[saw] something that, [it] would intervene.”
It is unclear from the record if Doe or her husband were present in court for the trial
court’s ruling or the request for an admonition.
       Doe’s husband remained in court for the remainder of Doe’s testimony. Doe’s
husband was then called by the People as their next witness.
       B.      The trial court violated section 868.5.
       Section 868.5, subdivision (a), states that a “prosecuting witness” in a case
involving certain enumerated offenses, including rape, is entitled to a support person
during his or her testimony. Subdivision (c) specifies that if the support person is also a
witness, the testimony of the support person “shall be presented before the testimony of
the prosecting witness.” Additionally, subdivision (b) mandates that “[i]n all cases, the
judge shall admonish the support person … to not prompt, sway, or influence the witness
in any way.”
       We agree with the parties that the trial court violated section 868.5, subdivision (c)
by allowing Doe’s husband to serve as her support person and then testify as a witness.
While it appears the trial court was moved to change its ruling by the traumatic nature of
Doe’s testimony, Doe was already on the stand, so there was no way Doe’s husband
would be able to testify before her. We also agree the trial court failed to properly



                                             14.
admonish Doe and her husband in accordance with subdivision (b). The trial court
indicated it would not allow Doe and her husband to communicate during Doe’s
testimony, but it was unclear if Doe and her husband were present when it made that
statement, and even so, the language of the statement fell short of the admonition
required by the statute.
       C.     The Error was Harmless
       Respondent contends the trial court’s errors pertaining to Doe’s husband’s role as
a support person were harmless. We agree.
       Depending upon the basis of the claimed error, it is reviewed under either
Chapman v. California (1967) 386 U.S. 18, 24 (Chapman), or People v. Watson (1956)
46 Cal.2d 818, 836 (Watson). Under the more stringent Chapman standard, which
applies to errors of constitutional dimension, reversal is required unless the reviewing
court can conclude beyond a reasonable doubt that the error did not contribute to the
verdict. (Chapman, supra, 386 U.S. at p. 24.) Under the alternative Watson standard,
which applies to errors of state law, reversal is not required unless it is reasonably
probable the defendant would have obtained a more favorable result had the error not
occurred. (Watson, supra, 46 Cal.2d at p. 836.)
       We need not decide whether the Chapman or Watson standard for prejudicial error
applies here because the error was harmless under either standard. “The requirement that
the support person testify before and out of the presence of the victim is intended to guard
against the possibility that the support person will tailor his or her testimony to match that
of the complaining witness.” (People v. Redondo (1988) 203 Cal.App.3d 647, 654.)
Nothing in the record suggests that Doe’s husband altered his testimony based on the
testimony of his wife, or that appellant’s ability to cross-examine Doe or her husband was
undermined. The jurors were aware that Doe’s husband was present for Doe’s testimony
and were able to take that into consideration when assessing his credibility. The jurors
were also able to consider that Doe and Doe’s husband are married. Moreover, Doe’s

                                             15.
husband’s testimony was limited to Doe’s demeanor and mental state following the rape
and was corroborated by the testimony of his co-worker and members of law
enforcement.
        The trial court’s failure to properly admonish Doe and her husband was similarly
harmless. The trial court expressed that it would not allow Doe and her husband to
communicate while testifying, suggesting it would be watching for such conduct.
However, the trial court did not intervene at any point, and Watkins does not claim Doe’s
husband did anything to influence her testimony.
        Considering the overwhelming evidence of Watkins’s guilt and Watkins’s failure
to show he was prejudiced by the trial court’s failure to comply with section 868.5, we
find beyond a reasonable doubt that the error did not contribute to the verdict, and thus
was harmless.
V.      Cumulative Error
        Watkins raises a claim of cumulative error. He contends that, based on the totality
of some of the errors identified above, he suffered a fundamentally unfair trial. We
disagree.
        “Under the ‘cumulative error’ doctrine, errors that are individually harmless may
nevertheless have a cumulative effect that is prejudicial.” (In re Avena (1996) 12 Cal.4th
694, 772, fn. 32.) A claim of cumulative error is essentially a due process claim. (People
v. Rivas (2013) 214 Cal.App.4th 1410, 1436.) The test is whether the defendant received
a fair trial. (Ibid.)
        We reject Watkins’s claim of cumulative error because we have denied all of his
individual claims. (People v. Bradford (1997) 14 Cal.4th 1005, 1057 [cumulative
prejudice argument rejected because each individual contention lacked merit or did not
result in prejudice].) Taking all of appellant’s claims into account, we are satisfied that
he received a fair adjudication regarding his guilt for the rape of Doe.



                                             16.
VI.    Senate Bill No. 567 and Assembly Bill No. 518 apply retroactively to Watkins,
       but remand is unwarranted.
       In supplemental briefing, Watkins contends remand and resentencing are required
pursuant to Senate Bill No. 567 and Assembly Bill No. 518, which became effective
while this appeal was pending. Respondent concedes the new legislation applies
retroactively to Watkins, but that remand and resentencing are unwarranted.
       A.     Background
       The trial court sentenced Watkins to 11 years in state prison as follows. On
count 1, it imposed the upper term of 8 years. On count 2, it concluded sentence must be
stayed pursuant to section 654, ruling that it “could be viewed as part of either” count 1
or count 3. On count 3, it imposed a consecutive full middle term of three years pursuant
to section 1170.15. This was the maximum possible sentence authorized by law.
       At Watkins’s sentencing hearing, the court explained its reasoning as follows:
“Well, basically, when it comes to balancing the factors, on the one hand, there is the lack
of criminal history, but on the other hand, there was the abuse of a position of trust. This
was not something where it was a random stranger or something that occurred on a date.
Not minimizing either of those two circumstances, this was somebody who was going to
work in a place, where she had an expectation and a right to feel safe, and then, in turn,
was raped by her employer. So the court does believe that aggravating factor outweighs
the mitigating factor of a lack of criminal history.” In other words, the trial court found
the circumstance in aggravation that Watkins “took advantage of a position of trust or
confidence to commit the offense,” (Cal. Rules of Court, rule 4.421(a)(11)) outweighed
the circumstance in mitigation that “no prior record” of criminal conduct (Cal. Rules of
Court, rule 4.423(b)(1)).
       B.     The trial court’s noncompliance with Senate Bill No. 567 was harmless.
       Senate Bill No. 567 amended section 1170 such that the trial court may only
impose the upper term where “there are circumstances in aggravation of the crime that



                                             17.
justify the imposition of a term of imprisonment exceeding the middle term, and the facts
underlying those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a court trial.”
(§ 1170, subd. (b)(1) & (2).) Senate Bill No. 567 also requires the trial court conduct a
bifurcated trial on aggravated circumstances when requested by the defendant. (Ibid.)
        Respondent concedes Senate Bill No. 567 applies retroactively to this case, as it
was not final on appeal before the enactments became effective on January 1, 2022. (See
In re Estrada (1965) 63 Cal.2d 740.) We agree. We assume, absent evidence to the
contrary, that an amendatory statute “mitigat[ing] the possible punishment for a class of
persons” is “presumptively retroactive and applie[s] to all persons whose judgments [are]
not yet final at the time the statute [takes] effect.” (People v. Frahs (2020) 9 Cal.5th 618,
624.)
        Respondent contends, however, that remand is unnecessary because any error was
harmless. We agree. As we recently explained in People v. Dunn (2022) 81 Cal.App.5th
394, 400-410 (review granted Oct. 12, 2022, S275655), a sentencing court’s reliance on a
circumstance in aggravation that was not stipulated to by the defendant or found true at
trial, in accordance with Senate Bill No. 567, is subject to harmless error analysis under
Chapman. Other California courts of appeal have reached the same conclusion. (See
People v. Lopez (2022) 78 Cal.App.5th 459, 465; People v. Flores (2022) 75
Cal.App.5th 495, 500-501.) Accordingly, the error is harmless if we conclude beyond a
reasonable doubt that the jury would have found the aggravating circumstance relied
upon by the trial court true beyond a reasonable doubt. (People v. Dunn, supra, 81
Cal.App.5th at pp. 408-410.)
        The evidence that Watkins “took advantage of a position of trust or confidence to
commit the offense” was overwhelming. (Cal. Rules of Court, rule 4.421(a)(11).) An
employer inherently occupies a position of trust and confidence. He used this position to
isolate Doe at the appliance store while his wife, the only other employee, was out of

                                             18.
town. He then used a ruse of needing her assistance in the storage room to further isolate
her from the public, then raped her. Given these facts, we conclude beyond a reasonable
doubt that a jury would have found this aggravating factor true beyond a reasonable
doubt, and any error was harmless.
       C.     Assembly Bill No. 518 does not require remand because the record
              clearly indicated the trial court would not exercise its discretion to
              reduce appellant’s sentence.
       At the time of sentencing, former section 654, subdivision (a) required that a
defendant who committed an act punishable by two or more provisions of law be
punished under the provision that provided for the longest possible term. (Stats. 1997,
ch. 410, § 1.) Assembly Bill No. 518 amended section 654, subdivision (a) to permit an
act or omission punishable under two or more provisions of law to “be punished under
either of such provisions.” In other words, Assembly Bill No. 518 amended section 654,
subdivision (a), to give trial courts discretion not to impose the provision providing for
the longest term of imprisonment.
       Respondent concedes Assembly Bill No. 518 applies retroactively for the same
reasons Senate Bill No. 567 applies retroactively. However, respondent argues remand is
unwarranted because the record clearly demonstrates the trial court would not exercise its
discretion to reduce appellant’s sentence.
       “ ‘Defendants are entitled to sentencing decisions made in the exercise of the
“informed discretion” of the sentencing court. [Citations.] A court which is unaware of
the scope of its discretionary powers can no more exercise that “informed discretion”
than one whose sentence is or may have been based on misinformation regarding a
material aspect of a defendant’s record.’ [Citation.] In such circumstances, we have held
that the appropriate remedy is to remand for resentencing unless the record ‘clearly
indicate[s]’ that the trial court would have reached the same conclusion ‘even if it had




                                             19.
been aware that it had such discretion.’ ” (People v. Gutierrez (2014) 58 Cal.4th 1354,
1391.)
         After weighing the applicable aggravating and mitigating circumstances, the trial
court imposed the maximum possible sentence. In addition to imposing the upper term
for the rape conviction, the court imposed the consecutive full middle term of three years
for the dissuading a witness conviction, even though it had the discretion to impose a
concurrent sentence. (See People v. Woodworth (2016) 245 Cal.App.4th 1473, 1479.)
Given that the trial court could have imposed a lesser sentence and chose not to, we have
no reason to believe that if the matter were remanded the trial court would now elect to
impose a lesser sentence. Therefore, we decline to remand the matter for resentencing on
this basis.2
                                       DISPOSITION
         The judgment is affirmed.


                                                                  SMITH, J.

WE CONCUR:


LEVY, Acting P.J.


SNAUFFER, J.




2      In his supplemental reply brief, appellant contends for the first time that the matter
should be remanded pursuant to Assembly Bill No. 124 (2021-2022 Reg. Sess.). “[W]e
do not consider arguments raised for the first time in a reply brief.” (People v. Mickel
(2016) 2 Cal.5th 181, 197.) We therefore decline to address this claim.


                                             20.